DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              N.B., the mother,
                                 Appellant,

                                     v.

               DEPARTMENT OF CHILDREN & FAMILIES,
                 and GUARDIAN AD LITEM PROGRAM,
                             Appellee.

                               No. 4D18-565

                              [June 19, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John A. Frusciante, Judge; L.T. Case No. 2016DP000202.

  Thomas J. Butler of Thomas Butler, P.A., Miami, for appellant.

  Andrew Feigenbaum of Children's Legal Services, West Palm Beach, for
appellee Department of Children and Families.

  Laura J. Lee, Tallahassee for appellee Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.